Title: To Thomas Jefferson from John Brown, 10 August 1788
From: Brown, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York August 10th 1788
          
          Your favor of the 28th May came to hand a few days ago for which accept my warmest Acknowledgements.
          I am well convinced of the Justness of your remarks respecting the importance of strengthening and maintaining the connection between the District of Kentucky and the Maritime States: During my residence in that Country it was my constant care to cultivate that Idea But I am sorry to inform you that from the present complection of affairs there is reason to apprehend that the Connection will not be of long duration. Congress have rejected their application to be admitted into the Union as an Independent State notwithstanding it was acknowledged to be reasonable, thinking it inexpedient in the present State of the Confederacy and that the admission of a New State might affect the Ballance of power unless Vermont could be brought forward at the same time. This will be considered by the people of that Country as a great disappointment inasmuch as they have been more than three years in bringing forward this application and as they are now refered to the new Government, to be admitted under which in a Constitutional Mode must necessarily be attended with considerable delay. Their vast increase in population (amounting to at least one hundred thousand souls in that District alone) added to the great dangers and difficulty attending a communication with the Seat of Government renders their connection with Virginia so burdensome that there is every reason to expect that immediately on hearing that Congress have refused to receive them they will assume their Independence. Should they take this step I think it very problematical whether or not they will apply for admission into the new Confederacy; especially as they are generally opposed to the new Constitution apprehending much inconvenience and danger from the Judicial System and fearing that the Powers vested in the General Government may enable to carry into effect the proposed Treaty with Spain relative to the Navigation of the Mississippi. Indeed the ill advised attempt to cede the navigation of that River has laid the foundation for the dismemberment of the American Empire by distroying the confidence of the people in the Western Country in the Justice of the Union and by inducing them to dispair of obtaining possession of that Right by means of any other exertions than their own. However as we are informed by the Governour of the Western Territory that there is great reason to apprihend a general Indian War, I hope that Kentucky will see the danger and impropriety of breaking off from the Union at this time and that it may still be in the power of Congress to conciliate their minds and to secure their attachment to the Confederacy.
          I inclose you two Gazettes containing the Ratifications of the New Constitution by Virginia and New York. The Convention of N Carolina has been for some time past in Session and we daily expect to hear that she has adopted it. Rhode Island it is expected will shortly see the propriety of acceding as yet there is a majority in that State opposed. Those who were opposed in those states which have ratifyed appear generally to acquiess—Congress has been for some time past engaged in giving it operation. Electors are to be appointed on the first Wedensday in January, to chuse a President on the first Wedensday in February and the New Congress to meet on the first Wedensday in March next but the place where has been the subject of much warmth and is not yet agreed upon—tho I think it probable that it will be at Philadelphia.
          I expect to sit out in a few days for the Western Country shall take pleasure in communicating to you the News of that Country by every opportunity. Should you be so good as to honor me with a letter it will find a ready conveyance from New York to me by Post.
          Before I conclude this letter I must in Justice to my feelings express my gratitude for the many favors I have received from you; be assured that they have made a lasting impression upon my mind and that it is in a great measure to your friendship and Instruction that I am indebted for my Success in life. Believe me that with the greatest respect I am Sir Yo. mo. Hble. Servt.,
          
            
              John Brown
            
          
        